Citation Nr: 1105674	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-27 991A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss disability. 

2.  Entitlement to service connection for bilateral hearing loss 
disability. 

3.  Entitlement to service connection for tinnitus. 
 
4.  Entitlement to service connection for myocardial 
infarction/heart disease, to include as due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 
1972.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from rating decisions of the VA 
Regional Office in Houston, Texas that declined to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss disability, and denied service connection for tinnitus and 
myocardial infarction/heart disease, to include as secondary to 
service-connected hypertension and diabetes mellitus, type II.  

Following review of the record, the issue of entitlement to 
service connection for myocardial infarction/cardiac disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 2002 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss 
disability.

2.  The evidence submitted since the RO's January 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim of service connection for bilateral 
hearing loss disability.

3.  Noise exposure is consistent with the Veteran's combat 
service.

4.  The Veteran does not have bilateral hearing loss disability 
attributable to inservice noise exposure; sensorineural hearing 
loss was not manifested during service or within one year of 
separation from service.

5.  The Veteran does not have tinnitus attributable to service or 
inservice noise exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and organic disease of the nervous system 
may not be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5103, 5107 (West 
2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5107 (West 2002 & Supp. 2010): 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss disability 
and tinnitus as the result of prolonged exposure to hazardous 
levels of noise in service in an artillery unit from October 1970 
to December 1971.  He maintains that during this period, numerous 
bombs detonated around him, and that he experienced and was 
exposed to howitzer fire and muzzle blasts countless times that 
would leave him with deafness and ringing of the ears.  

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  In this regard, VA must both notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.

Here, fully adequate notice was sent to the appellant in letters 
dated in September 2005 and February 2006 prior to the initial 
unfavorable decisions on the claims that informed him of what 
evidence was required to reopen a claim and to substantiate the 
claims, and of the appellant's and VA's respective duties for 
obtaining evidence.  Notification that included information 
pertaining to a disability rating and an effective date for the 
award if service connection were granted was also sent to the 
appellant.  In this case, however, service connection is being 
denied.  Therefore, no rating or effective date will be assigned 
with respect to the claims of service connection for bilateral 
hearing loss disability and tinnitus.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Private clinical records have been submitted and 
reviewed.  Extensive VA clinical records have been received and 
associated with the claims folder.  The appellant was afforded a 
VA audiology examination in March 2006, to include a clinical 
opinion, that is determined to be adequate for rating purposes.  
The record reflects that the Veteran requested a personal hearing 
but failed to appear for such in March 2009.  The appellant's 
statements in the record, as well as the whole of the evidence 
have been carefully considered.  

The Board is satisfied that VA has complied with the duty-to-
assist-requirements of the VCAA and the implementing regulations.  
For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to final decision in this appeal.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claims. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claims of entitlement to service connection for bilateral hearing 
loss disability and tinnitus are ready to be considered on the 
merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 1946 
and organic disease of the nervous system becomes manifest to a 
degree of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to have 
been incurred in or aggravated by service, even though there is 
no evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385 (2010).

When an appellant seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a pure 
tone audiometry test. 38 C.F.R. § 4.85 (2010).



1.  New and material evidence to reopen the claim of entitlement 
to service connection for bilateral hearing loss disability.

Factual Background and Legal Analysis

Service connection for bilateral hearing loss disability was 
originally denied in January 2002.  The Veteran did not file an 
appeal and this determination is final.  See 38 C.F.R. § 20.1103 
(2010).  The Board must therefore review all of the evidence 
submitted since the final disallowance of the claim to determine 
whether the appellant's claim for service connection should be 
reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet. 
App. 273 (1996).  A claim that is the subject of a final decision 
can only be reopened upon the submission of new and material 
evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  

The appellant attempted to reopen his claim of entitlement to 
service connection for bilateral hearing loss disability in 
August 2005.  The Board points out that 38 C.F.R. § 3.156(a) 
which defines new and material evidence was amended in 2001 and 
is applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 38 
C.F.R. § 3.156 applies in the instant case as the appellant's 
claim to reopen was received after August 2001.

New evidence is defined in 38 C.F.R. § 3.156(a) (2010) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  In determining whether 
evidence is new and material, the "credibility of the evidence is 
to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 2002 RO rating 
decision that denied service connection for bilateral hearing 
loss disability included service treatment records that showed no 
reference to or treatment for hearing impairment.  On examination 
in February 1972 for discharge from active duty, audiometric 
testing disclosed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

10
LEFT
15
15
15

15

The ears were evaluated as normal and no pertinent defects were 
noted.  

Post service, the Veteran was hospitalized in September 1979 and 
denied tinnitus and decreased hearing on review of systems.  

The appellant filed a claim of entitlement to service connection 
for hearing loss disability in October 2001.  By rating action 
dated in January 2002, service connection for such was denied on 
the basis that there was no current evidence of hearing loss 
disability.

Evidence submitted following the January 2002 denial of the claim 
of service connection for bilateral hearing loss disability 
includes private clinical records dated between 2000 and 2001, 
and VA outpatient clinical records dating from 2001 through 2008.  
It was noted on a VA examination in October 2003 that HEENT 
(head, ear, eye nose and throat) status was unremarkable except 
for dental caries.  The Veteran underwent VA audiology 
consultation in November 2005 with complaints of difficulty in 
understanding what people were saying.  It was reported that he 
was evaluated for 90 minutes but that test results were 
inconsistent and were unreliable.  The Veteran was afforded a VA 
audiology examination for compensation purposes in March 2006.  
An audiogram was obtained at that time that revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
45
50
LEFT
40
50
50
55
50

Speech discrimination scores were 82 percent in the right ear and 
78 in the left ear.  The examiner rendered a diagnosis of 
moderate sensorineural hearing loss in the right ear, and mild to 
moderate sensorineural hearing loss in the left ear.  

The Board has carefully reviewed the record and finds that the 
provisions of 38 C.F.R. § 3.156 are applicable in this matter.  
At the time of the prior RO denial of the claim in January 2002, 
there was no finding or diagnosis of hearing loss disability by 
VA standards.  Therefore, the results of the VA audiology 
evaluation conducted in March 2006 is relevant and probative to 
the issue at hand as it tends to establish a diagnosis of 
sensorineural hearing loss which had not been demonstrated 
previously.  This information was not of record at the time of 
the prior denial.  The Board thus finds that such evidence is new 
and material and serves as a basis to reopen and reconsider the 
claim of entitlement of service connection for bilateral hearing 
loss disability under 38 C.F.R. § 3.156.  As such, the claim of 
entitlement to service connection for bilateral hearing loss 
disability is reopened.  It is addressed in the decision that 
follows.

2.  Service connection for bilateral hearing loss disability and 
tinnitus.  

Factual Background and Legal Analysis

The Veteran's service administrative records reflect that he 
served in Vietnam and had military occupational specialties that 
included ammunitions handler and cannoneer.  In view of such, the 
Board finds that noise exposure is consistent with the 
circumstances of his service. See 38 U.S.C.A. § 1154(a).  
Accordingly, in-service exposure to noise is conceded.  We also 
accept that he could have noticed ringing of the ears or decrease 
in hearing acuity around the time of such noise exposure.  
However, this does not by itself provide for a grant of service 
connection.  Rather, the evidence must demonstrate that current 
bilateral hearing loss disability and tinnitus are related to 
such service.  After reviewing the evidence pertaining to the 
claim in its entirety, the Board concludes that service 
connection for tinnitus and bilateral hearing loss disability is 
not warranted.

The Board finds that despite military occupational specialties 
and combat service for which it may be conceded that the Veteran 
was exposed to noise, his service treatment records are not 
indicative of any complaints or references to hearing impairment 
or ringing of the ears, to include on discharge examination in 
1972.  The February 1972 audiogram report as depicted above is 
not reflective of hearing impairment by VA standards. See 
38 C.F.R. § 3.385.  The appellant specifically denied ear 
complaints at separation.  VA clinical records in September 1974 
specifically noted that he had no tinnitus or decreased hearing.  
The Board observes that when the appellant filed a claim for 
hearing loss disability in 2001, he indicated that it had begun 
in 1989 and no tinnitus was reported.  Ear status was reported to 
be unremarkable in VA outpatient records dated in October 2003.  
No complaint of either hearing loss or tinnitus was recorded in 
VA clinical records dating from 2001 to 2003.  The first 
indication of consultation for hearing loss is shown in a VA 
clinic report dated in November 2005.  

The Board observes that documentation of bilateral hearing loss 
disability as defined by VA standards is not demonstrated until 
VA examination in May 2006.  The Board thus observes that a claim 
of hearing disability related to service is not documented in the 
record until 2001.  This is more than 29 years after discharge 
from active duty, and no medically sound basis has been presented 
attributing such disability to service.  Significantly, the VA 
examiner in May 2006 reviewed the record and specifically found 
that it was less likely that the Veteran's hearing loss was the 
result of military noise exposure and was more likely from noise 
exposure he experienced after military service.  In reaching this 
conclusion, the examiner delineated the Veteran's history of 
noise exposure in service that included firearms, machine guns, 
mortars, missile launchers, helicopters, heavy artillery, and 
combat explosions without the use of ear protection.  Post 
service occupational/recreational noise exposure without hearing 
protection were reported to include truck driving, power lawn 
mower, and weedeaters, and factory/plant and machine shop noise 
with the use of hearing protection.  The examiner substantiated 
her opinion by stating that although the Veteran reported a 
significant history of combat-related acoustic trauma, 
audiometric testing at service discharge revealed normal hearing 
in both ears.  She added that research [citing to Rosenhall et 
al, 1990] indicated that previously noise-exposed ears were not 
more sensitive to future noise exposure and that hearing loss due 
to noise did not progress in excess of what would be expected 
from the addition of age-related threshold shifts once exposure 
was discontinued.  The examiner's report pointedly stated that 
"The Veteran specifically denies any complaint of tinnitus."  
No diagnosis was provided in this regard.  The evidence thus 
shows that tinnitus was not indicated until more than 33 years 
after discharge from active duty.

The Board has carefully considered the appellant's lay statements 
and history as to the onset of left ear hearing loss disability 
and tinnitus.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  A 
layman is competent to report that he notices hearing loss or 
tinnitus as such comes to him through one of his senses. See 
Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, in 
considering the lay and medical history as detailed above, the 
amount of time that elapsed between military service and the 
first post-service evidence of complaint or treatment can be 
considered as evidence against the claim. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The Board does not dispute the Veteran's account of noise 
exposure during active duty.  However, to the extent that he may 
now claim chronicity and/or continuity of symptomatology after 
service, his assertions are less reliable than the normal 
separation examination, the denial of any ear problems at 
separation, no documentation of hearing loss or tinnitus for so 
many years after discharge from service, and the opinion of the 
skilled clinical professional.  Here, it is noted that he has not 
asserted continuity of symptomatology from service.  Rather, he 
appears to contend that he was exposed to noise during service 
and that there is a relationship between the in-service exposure 
and the remote onset of the disabilities.  As indicated 
previously, the appellant indicated in 2001 claim that hearing 
loss began in 1989.  The Board thus finds that his report of 
hearing loss developing long after service to be credible and 
consistent with the service records.  Furthermore, his lay 
evidence tends to establish that sensorineural hearing loss (an 
organic disease of the nervous system) was not manifest within 
one year of separation from service.  The Board reiterates that 
the Veteran denied tinnitus in 1974 and did not indicate that he 
even had such symptoms in 2001. Therefore, the defect in the 
Veteran's claims is a lack of probative evidence of a nexus to 
service.

In this instance, the Board concludes that the Veteran's 
assertions of causation are less probative than the 
contemporaneous records and the VA examiner's opinion. See 
Buchanan v. Nicholson, 451 F3d 1331 (2006).  It is also noted 
that the appellant's claim reflects his belief that hearing 
impairment started in 1989.  In this, he is found to be a 
reliable historian.  Therefore, the Board finds that the most 
probative evidence in this case establishes the remote onset of 
hearing loss and tinnitus, and that such disabilities are 
unrelated to service, to include the credible report of noise 
exposure.  

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
current bilateral hearing loss and tinnitus are related to 
service.  The Board thus finds that the preponderance of the 
evidence is against the claims and service connection is denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

The application to reopen the claim of entitlement to service 
connection for bilateral hearing loss disability is granted.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.




REMAND

The Veteran asserts that myocardial infarction was shown on VA 
electrocardiogram (EKG) and is a disability secondary to service-
connected diabetes mellitus and hypertension for which service 
connection should be granted.  

VA outpatient records dating from 2001 reflect that the Veteran 
has been afforded a number of EKGs over the years, some of which 
have been found to be abnormal.  A report of a VA EKG conducted 
in October 2004 was interpreted as showing findings that included 
left anterior fascicular block, left atrial abnormality, inferior 
infarct, and nonspecific T wave abnormality, etc.  VA outpatient 
clinic records over the years have also revealed other cardiac 
anomalies that include systolic murmur.  In December 2005, it was 
recorded that an echocardiogram performed in September of that 
year showed hyperkinetic apex with cavity obliteration, and that 
given the appellant's strong risk factors for coronary artery 
disease, further evaluation was indicated.  Subsequent VA 
outpatient clinic records dating through April 2008 do not 
indicate whether a cardiac workup was accomplished.

The Board points out that the Veteran was noted to have had 
abnormal EKG changes in 2005 although subsequent VA clinical 
records do not confirm infarction or cardiac disease.  The Board 
does not have the requisite information to grant or deny 
entitlement to myocardial infarction/heart disease, to include as 
due to service-connected disability, at this time.  The Board is 
prohibited from making conclusions based on its own medical 
judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  The 
appellant should therefore be scheduled for a VA examination for 
review of the record and a medical opinion that takes into 
account the records of prior medical treatment so that the 
evaluation will be a fully informed one. See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Additionally, the claims folder indicates that the appellant 
receives ongoing treatment for various complaints and disorders, 
including service-connected diabetes mellitus, type II and 
hypertension.  The Board notes that the most recent records date 
through June 2008.  As there is constructive notice of the 
existence of additional VA records, they must be retrieved and 
associated with the other evidence on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995). 
Therefore, VA records dating from July 2008 should be requested 
and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Relevant VA outpatient records dating 
from July 2008 should be retrieved and 
associated with the claims folder.

2.  Following a reasonable time for 
receipt of the additional records 
requested above, the Veteran should be 
afforded an examination by a physician, 
preferably a cardiologist, if available.  
The claims folder must be made available 
to the examiner.  The examiner should a) 
indicate whether the Veteran has heart 
disease and the type of such, if any; and 
b) provide an opinion as to whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), or less 
likely than not (probability less than 50 
percent) any heart disease found is 
secondary to or has been aggravated by 
service-connected disabilities, including 
hypertension and/or diabetes mellitus, 
type II.  If aggravation is found, the 
examiner should provide a baseline prior 
to the aggravation, and should also offer 
an assessment of the extent of additional 
cardiac disability resulting from 
aggravation by service-connected 
disability.  

The examiner must specifically rule in or 
rule out ischemic heart disease, 
atherosclerotic heart disease and 
myocardial infarction.  If there is no 
history of a myocardial infarction, the 
examiner should establish whether there 
are any residuals, no matter how slight.

The examiner should provide full rationale 
for the opinion.

3.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the remaining issue on appeal.  
If the benefit is not granted, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


